Exhibit 10.10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is made to be effective as of March 1, 2009 (the “Effective
Date”), by and among ORRSTOWN BANK, a Pennsylvania banking institution (the
“Bank”), ORRSTOWN FINANCIAL SERVICES, INC., a Pennsylvania business corporation
(the “Corporation”), and THOMAS RODNEY QUINN, JR., an adult individual (the
“Executive”).

RECITALS:

WHEREAS, the Bank is a subsidiary of the Corporation; and,

WHEREAS, the Corporation and the Bank each desire to employ the Executive and
Executive desires to accept such employment, all upon the terms and conditions
set forth in this Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows:

1. EMPLOYMENT AND EMPLOYMENT TERM. The Corporation and Bank hereby shall employ
the Executive and the Executive hereby accepts employment with the Corporation
and the Bank under and pursuant to this Agreement for a term beginning as of the
Effective Date and ending February 28, 2011 (the “Term”), unless sooner
terminated as hereinafter provided.

2. POSITION, DUTIES, AND PLACE OF EMPLOYMENT. The Executive shall serve as
President-Elect of the Corporation and the Bank from the Effective Date until
the completion of the annual meeting of shareholders of the Corporation to be
held on or about May 5, 2009, and, in such capacity, shall report to the Board
of Directors of the Corporation and the Bank and have such other powers and
duties as may from time to time be prescribed by the Board of Directors of the
Corporation and the Bank. Beginning with the completion of the annual meeting of
shareholders of the Corporation to be held on or about May 5, 2009 through the
balance of the Term of this Agreement, the Executive shall serve as the
President and Chief Executive Officer of the Corporation and the Bank, reporting
only to the Boards of Directors of the Corporation and the Bank, and shall have
supervision and control over, and responsibility for, the general management and
operation of the Corporation and the Bank, and shall have such other powers and
duties as may from time to time be prescribed by the Boards of Directors of the
Corporation and the Bank. The Executive’s primary office shall be located at 77
East King Street, Shippensburg, Pennsylvania, or at such place as the Board of
Directors shall determine.

3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote all of his ability
and attention to the business of the Corporation and the Bank during the Term of
this Agreement. The Executive shall, during the Term of this Agreement, notify
in writing and receive written approval from the Boards of Directors of the
Corporation and the Bank before the Executive may engage in any other business
or commercial activities, duties or pursuits, including, but not limited to,
directorships of other companies. Subject to prior written notice to the Boards
of Directors of the Corporation and the Bank, the Executive shall not be
precluded from engaging in voluntary or philanthropic endeavors or from engaging
in activities incident or necessary to personal investments, so long as they
are, in the reasonable opinion of such Boards of Directors, not in conflict with
or detrimental to the Executive’s rendition of services on behalf of the Bank
and Corporation.

4. COMPENSATION

(a) Base Salary During the Term of this Agreement, the Bank shall pay to the
Executive an annual base salary at a rate of $375,000.00 per year (the “Base
Salary”). The Executive’s Base Salary shall be reviewed annually by the
Compensation Committee of the Board of Directors of the Bank (or such other
committee as performs such functions) pursuant to its performance review
policies then in effect for senior executives. The term “Base Salary” as used in
this Agreement shall refer to the Base Salary as in effect from time to time.
The Bank shall pay the Base Salary to Executive in equal installments pursuant
to the Bank’s standard payroll policies and Executive’s Base Salary shall be
subject to such withholding or deductions as may be mutually agreed between the
Bank and Executive or required by law. The Base Salary shall be pro rated in any
calendar year during which the Executive is employed hereunder for less than the
entire such year in accordance with the number of days in such calendar year
during which he is so employed.



--------------------------------------------------------------------------------

(b) Annual Incentive Payments. With respect to each fiscal year of the
Corporation and the Bank ending during the Term of this Agreement, the Executive
shall be eligible to receive an annual incentive payment as determined by the
Compensation Committee in accordance with the Corporation’s Executive Incentive
Plan.

(c) Equity Awards. During the Term of this Agreement, the Executive shall be
eligible to receive annual equity incentive awards under the terms and
conditions of the Corporation’s equity-based compensation plans to the extent
the President and Chief Executive Officer of the Corporation and the Bank
immediately preceding the Executive in that position was eligible to receive
such awards or, to the extent the preceding President and Chief Executive
Officer was not so eligible, then to the extent the other senior executives of
the Corporation are eligible to receive such awards.

(d) Senior Executive Benefits. During the Term of this Agreement, in addition to
the employee benefits to be made available pursuant to Section 5(b), the
Executive also shall be eligible to participate in any retirement plan, deferred
compensation plan, welfare benefit plan or other benefit program as and to the
extent the President and Chief Executive Officer of the Corporation and the Bank
immediately preceding the Executive in that position was eligible to participate
in any such program, plan or arrangement or, to the extent the preceding
President and Chief Executive Officer was not so eligible, then to the extent
the other senior executives of the Corporation are eligible to participate.

5. FRINGE BENEFITS, EXPENSES AND PERQUISITES.

(a) Relocation Allowance. In connection with Executive’s commencement of
employment with the Corporation and the Bank, the Bank will provide to Executive
a relocation allowance of $55,000.00 which shall include: (i) reimbursement for
moving expenses to the Carlisle, Shippensburg, Chambersburg, Pennsylvania area;
(ii) reimbursement for temporary living expenses in the Shippensburg area for up
to six (6) months after the Effective Date; (iii) and reimbursement for up to
six (6) months of commercial coach air fare and other reasonable travel related
expenses for travel to and from Executive’s primary personal residence in Bonita
Springs, Florida subsequent to the Effective Date. Except as to permitted
reimbursements pursuant to this Section 5(a), Executive shall be solely
responsible for any and all moving, temporary living, travel and other
relocation expenses incurred by Executive in connection with relocating himself
and his family from Bonita Springs, Florida to the Carlisle, Shippensburg,
Chambersburg, Pennsylvania area.

(b) Employee Benefit Plans. During the Term of this Agreement, the Executive
shall be eligible to participate in or receive benefits under all Bank employee
benefit plans including, but not limited to, any pension plan, profit-sharing
plan, savings plan, life insurance plan, medical/health insurance plan,
disability insurance plan and other health and welfare benefits as made
available by the Bank to its full time employees generally, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements, and provided, further that such participation does not
violate any state or federal law, rule or regulation.

(c) Business Expenses. During the Term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him (in accordance with the policies and procedures established by the Board of
Directors of the Corporation and the Bank for its senior executive officers) in
performing services hereunder, provided that the Executive properly accounts
therefore in accordance with Corporation and Bank policy.

(d) Vacation, Holidays, Sick Days and Personal Days. The Executive shall be
entitled to four weeks (twenty (20) business days) paid vacation in each
calendar year determined by the Bank from time to time for its senior executive
officers (pro rated in any calendar year during which the Executive is employed
hereunder for less than the entire such year). The Executive also shall be
entitled to all paid holidays, sick days and personal days provided by the Bank
to its regular full time employees and senior executive officers.

(e) Automobile. The Executive shall be entitled to the use of a Bank provided
automobile and the Bank shall pay all expenses relating thereto, including fuel,
oil, maintenance and insurance. The use of said automobile shall be limited to
the Executive, his spouse, authorized Bank personnel, or a designated driver in
the event of an emergency.

(f) Membership Dues. During the term of this Agreement, the Bank shall reimburse
to the Executive the initiation fee, “family” membership dues and member
assessments to either the Carlisle Country Club or the Chambersburg County Club,
as selected by the Executive (the “Club”), incurred by the Executive to obtain
and maintain membership in such Club. Business expenses incurred by Executive at
the Club shall be subject to reimbursement in accordance with the reimbursement
policies adopted by the Bank for its senior executive officers.



--------------------------------------------------------------------------------

6. BOARD OF DIRECTORS. At the annual reorganization meetings of the Boards of
Directors of the Corporation and the Bank to be held on or about May 5, 2009,
the Corporation and the Bank each agree to elect the Executive to their
respective Board of Directors and, thereafter, during the Term of this
Agreement, the Corporation agrees to cause the Executive to be elected as a
director on the Board of Directors of the Bank and to nominate Executive for
election as a director on the Board of Directors of the Corporation in
connection with each election of directors of the Corporation wherein his term
of office otherwise would expire. The Executive agrees to serve with no
additional compensation as a director on the Boards of Directors of the
Corporation and of the Bank and, if elected or appointed thereto, in one or more
offices or as a director of any subsidiary of the Corporation or the Bank. In
the event Executive’s employment under this Agreement would be terminated by the
Employers for Cause (as hereinafter defined) or by Executive without Good Reason
(as hereinafter defined), Executive agrees to resign, effective as of the date
of termination and in writing, from all of the director and officer positions
then held by him under this Section 6.

7. NON-DISCLOSURE/TRADE SECRET. The Executive covenants and agrees that while
employed by the Corporation and the Bank and at any time thereafter, the
Executive shall not, without the written consent of the Board of Directors of
the Corporation or Bank or a person authorized thereby, knowingly disclose to
any person, other than an employee of the Corporation or Bank or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an executive of the Corporation or
Bank, any confidential information obtained by the Executive while in the employ
of the Corporation or Bank with respect to any of the Corporation’s or Bank’s
services, products, improvements, formulas, designs or styles, processes,
customers, methods of business or any business practices, the disclosure of
which could be or will be materially damaging to the Corporation or Bank,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of authorized
disclosure by the Executive or any person with the assistance, consent or
direction of the Executive) or any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that conducted by the Corporation or Bank or any information that
must be disclosed as required by law.

8. RESTRICTIVE COVENANT. The Executive covenants and agrees that while employed
by the Corporation and the Bank and for a period of one (1) year after the
termination of Executive’s employment, either voluntarily or involuntarily, the
Executive shall not directly or indirectly, within the marketing area of the
Corporation and the Bank (defined as the area within an eighty (80) mile radius
of Shippensburg, Pennsylvania) enter into or engage generally in direct or
indirect competition with the Corporation and the Bank or any subsidiary of the
Corporation or the Bank, either as an individual on his own or as a partner or
joint venturer, or as a director, officer, shareholder, employee, agent,
independent contractor, lessor or creditor of or for any person. The foregoing
restriction shall not be construed to prohibit the ownership by Executive of not
more than five (5%) percent of any class of securities of any corporation which
is in competition with the Corporation or the Bank, provided that such ownership
represents a passive investment and that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising his
rights as a shareholder, or seek to do any of the foregoing.

9. NON-SOLICITATION. Executive covenants and agrees that while employed by the
Corporation and the Bank and for a period of one (1) year after the termination
of Executive’s employment, either voluntarily or involuntarily, Executive shall
not, either directly or indirectly in any capacity whatsoever, (a) obtain,
solicit, divert, appeal to, attempt to obtain, attempt to solicit, attempt to
divert, or attempt to appeal to any customers, clients or referral sources of
the Corporation, the Bank or any of their respective subsidiaries to divert
their business from the Corporation, the Bank or any of their respective
subsidiaries; (b) solicit any person who is employed by the Corporation, the
Bank or any of their respective subsidiaries to leave the employ of the
Corporation, the Bank or any of their respective subsidiaries. For purposes of
this covenant, “customers, clients, and referral sources” shall include all
persons who are or were customers, clients or referral sources of the
Corporation, the Bank or any of their respective subsidiaries at any time during
the employment of Executive by the Corporation and the Bank. The
non-solicitation covenant set forth in this Section 9 shall not be construed to
prohibit a general advertising or marketing program directed toward the
marketing area of the Corporation and the Bank by any subsequent employer of
Executive.

10. NOTIFICATION OF A NON-DISCLOSURE/TRADE SECRET, RESTRICTIVE COVENANT AND
NO-SOLICITATION PROVISIONS. During his employment and for a period of one
(1) year following termination of his employment with the Corporation and the
Bank, either voluntarily or involuntarily, Executive agrees to inform any
prospective employer of the existence of the Non-Disclosure/Trade Secret,
Restrictive Covenant and Non-Solicitation provisions of this Agreement.



--------------------------------------------------------------------------------

11. MUTUAL NONDISPARAGEMENT. The Executive, the Corporation and the Bank each
agree that, following the termination of the Executive’s employment, neither the
Executive, nor the Corporation or the Bank, will make any public statements
which materially disparage the other party. The Corporation and the Bank shall
not be liable for any breach of their obligations under this Section if they
inform their respective directors and executive officers, as such term is
defined in Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as
amended, of the content of its covenant hereunder and take reasonable measures
to ensure that such individuals honor such obligations. Notwithstanding the
foregoing, nothing in this Section shall prohibit any person from making
truthful statements when required by order of a court or other governmental or
regulatory body having jurisdiction.

12. EQUITABLE REMEDIES. The Executive agrees that any breach of the restrictions
set forth in Sections 7, 8, 9 and 11 will result in irreparable injury to the
Corporation and the Bank for which they shall have no adequate remedy at law and
the Corporation and the Bank, in addition to any other rights herein stated or
as provided by law, shall be entitled to injunctive relief in order to enforce
the provisions thereof. In the event that Sections 7, 8 and 9 shall be
determined by any court of competent jurisdiction to be unenforceable in part by
reason of being too great a period of time or covering too great a geographical
area, such Section shall be in full force and effect as to that period of time
or geographical area determined to be reasonable by the court. The Executive
agrees that the restrictions set forth in this Agreement do not unreasonably
interfere with his ability to obtain employment in his chosen field. The
Executive also agrees that the existence of any claim or cause of action of the
Executive against the Corporation or Bank, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the
Corporation or Bank of Sections 7, 8, 9 and 11.

13. TERMINATION AND PAYMENTS UPON TERMINATION.

(a) Death of Executive. The Executive’s employment hereunder shall terminate
upon his death. Upon his death, the Bank shall pay, in accordance with
Section 20, Executive’s then current Base Salary (minus applicable taxes and
withholdings) prorated through the date of death, together with the amount of
any unreimbursed business expenses as of the date of termination and, except as
otherwise provided in this Section 13, the Corporation and the Bank shall have
no further obligation to the Executive under this Agreement.

(b) Executive Disability. If the Executive becomes disabled because of sickness,
physical or mental disability, or any other reason, the Corporation and the Bank
shall have the option to terminate this Agreement by giving thirty (30) days
written notice of termination to the Executive, provided, however, that
Executive shall continue to be eligible for benefits under the Bank’s long term
disability insurance plan. Executive shall be deemed to have become “disabled”
at such time as he qualifies (after expiration of any applicable waiting period)
to receive benefits for partial or total disability under the Bank’s employee
long term disability insurance plan. If Executive’s employment shall be
terminated by reason of his disability, the Bank shall pay Executive his then
current Base Salary (minus applicable taxes and withholdings) prorated through
the date of termination, together with the amount of any unreimbursed business
expenses as of the date of termination and, except as otherwise provided in this
Section 13, the Corporation and the Bank shall have no further obligation to the
Executive under this Agreement.

(c) For Cause Termination. The Corporation or Bank may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Corporation
or Bank shall have “Cause” to terminate the Executive’s employment hereunder
upon (1) the failure by the Executive to substantially perform his duties
hereunder, which failure creates actual, material harm to the Corporation or
Bank, following written notice to Executive specifying the nature of his
deficient performance and the failure by Executive to correct such deficiency
within thirty (30) days of said notice, or (2) the engaging by the Executive in
serious misconduct injurious to the Corporation or Bank, or (3) the violation by
the Executive of the provisions of paragraphs 3, 7, 8 or 9 hereof after written
notice from the Bank and a failure to cure such violation within thirty
(30) days of said notice, or (4) the dishonesty or gross negligence of the
Executive in the performance of his duties under this Agreement, or (5) the
breach of Executive’s fiduciary duty to the Corporation or the Bank involving
personal profit, or (6) the violation of any law, rule or regulation governing
banks or bank officers or any final and unappealable cease and desist order
issued by a bank regulatory authority, any of which actually and materially
harms the business of the Corporation or Bank, or (7) moral turpitude or other
serious misconduct on the part of Executive which brings material public
discredit to the Corporation or Bank. Any termination for Cause must be approved
by: (i) the affirmative vote of a majority of the directors then in office of
each of the Corporation and the Bank, prior to a change in control, or (ii) the
affirmative vote of not less than eighty (80%) percent of the directors then in
office of each of the Corporation and the Bank, following a change in control.
If the Executive’s employment shall be terminated for Cause, the Bank shall pay
the Executive his Base Salary (minus applicable taxes and withholdings) prorated
through the date of termination, together with the amount of any unreimbursed
business expenses as of the date of termination and, except as otherwise
provided in this Section 13, the Corporation and Bank shall have no further
obligation to the Executive under this Agreement.



--------------------------------------------------------------------------------

(d) Resignation by Executive. The Executive may terminate his employment
hereunder upon ninety (90) days written notice. Upon Executive’s resignation,
the Bank shall pay Executive his Base Salary, (minus applicable taxes and
withholdings) prorated through the date of resignation, together with the amount
of any reimbursed business expenses as of the date of resignation and, except as
otherwise provided in this Section 13, the Corporation and the Bank shall have
no further obligation to the Executive under this Agreement.

(e) Termination by Executive for Good Reason or by Corporation and Bank Without
Cause. The Executive may terminate his employment hereunder for Good Reason. The
term “Good Reason” shall mean in each case without the Executive’s consent:
(i) a diminution in the Executive’s Base Salary; (ii) a diminution in the
Executive’s authority, duties, or responsibilities; (iii) an imposition of a
requirement that the Executive report to an officer or employee of the
Corporation or the Bank instead of reporting directly to the Board of Directors;
(iv) a material diminution in the budget over which the Executive retains
authority; (v) a material change in the geographic location of the Executive’s
primary office; or (vi) any other action or inaction that constitutes a material
breach by the Corporation or the Bank of this Agreement, in all cases after
notice from the Executive to the Corporation and Bank within ninety (90) days
after the initial existence of any such condition that such condition
constitutes Good Reason and the failure of the Corporation and the Bank to cure
such situation within thirty (30) days after said notice. If Executive shall
terminate his employment for Good Reason, as defined herein, or if the
Corporation and the Bank shall terminate Executive’s employment hereunder
without Cause, as defined herein, the Bank shall pay the Executive an amount
equal to the greater of: (i) his Base Salary (minus applicable taxes and
withholdings) through the date the Term of this Agreement otherwise would have
expired pursuant to paragraph 1 of this Agreement, or (ii) nine (9) months of
his Base Salary (minus applicable taxes and withholdings), in either case
together with the amount of any unreimbursed business expenses as of the date of
termination, in a lump sum within thirty (30) days after the date of
termination. Executive will be entitled to the continuation of life insurance,
health and dental plans and other employee benefit plans made available to and
on a cost sharing basis consistent with all employees of the Corporation and the
Bank for such period. Except as otherwise provided in this Section 13, the
Corporation and the Bank shall have no further obligation to the Executive under
this Agreement.

(f) Other Arrangements. (i) If the Executive would be entitled to payments
pursuant to that certain Change in Control Agreement of even date herewith by
and among the Corporation, the Bank and the Executive (as amended from time to
time), in connection with any terminations by Executive for Good Reason or by
the Corporation and the Bank without Cause, then the Executive agrees that his
receipt of the payments to which he is entitled pursuant to the Change in
Control Agreement shall be in lieu of and in full satisfaction of any and all
payments to which he otherwise would be entitled pursuant to this Agreement
(other than the reimbursement of unreimbursed business expenses).
(ii) Notwithstanding any provision of this Agreement to the contrary, the
payments provided for in Section 13 shall not affect, diminish or impair the
rights to receive any payments or benefits to which the Executive may be
entitled under any other existing or future agreement or arrangement of the
Corporation, the Bank or any successor thereto with the Executive, or under any
existing or future benefit plan or arrangement of the Corporation, the Bank or
any successor in which the Executive is or becomes a participant, or under which
the Executive has or obtains rights including, without limitation, any
incentive, bonus or equity compensation plan or arrangement, qualified or
nonqualified deferred compensation or retirement plans or programs or any
outstanding stock options or similar arrangements. Any such rights of the
Executive shall be determined in accordance with the terms and conditions of the
applicable agreement, arrangement or plan and applicable law.

14. SECTION 409A

(a) General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the Department of the Treasury (the “Department”) Regulations relating
thereto, or an exemption to Section 409A of the Code. Any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short-term deferral amounts. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement. Within the time period permitted by the applicable
Department Regulations (or such later time as may be permitted under
Section 409A or any Internal Revenue Service or Department rules or other
guidance issued thereunder), the Company may, in consultation with



--------------------------------------------------------------------------------

the Executive, modify the Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code including, where applicable, the
requirement that (A) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (B) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (C) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (D) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Corporation and the Bank as in effect on the date of
termination), (A) any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to the Executive under this Agreement during the six-month period following
his separation from service (as determined in accordance with Section 409A of
the Code) shall be accumulated and paid to Executive on the first business day
of the seventh month following his separation from service (the “Delayed Payment
Date”) and (B) in the event any equity compensation awards held by the Executive
that vest upon termination of the Executive’s employment constitute nonqualified
deferred compensation within the meaning of Section409A of the Code, the
delivery of shares of common stock (or cash) as applicable in settlement of such
award shall be made on the earliest permissible payment date (including the
Delayed Payment Date) or event under Section 409A on which the shares (or cash)
would otherwise be delivered or paid. The Executive shall be entitled to
interest on any delayed cash payments from the date of termination to the
Delayed Payment Date at a rate equal to the applicable federal short-term rate
in effect under Code Section 1274(d) for the month in which the Executive’s
separation from service occurs. If the Executive dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A of the
Code shall be paid in accordance with Section 20 of this Agreement on the first
to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.

15. DAMAGES FOR BREACH OF CONTRACT. In the event of a breach of this Agreement
by the Corporation, Bank or the Executive resulting in damages to another party
to this Agreement, the damaged party may recover from the party breaching the
Agreement only those damages as are set forth herein, plus reasonable attorney’s
fees and costs incurred in enforcing this Agreement; provided, however, that
notwithstanding any other provision of this Agreement, the payments provided for
in Section 13 of this Agreement shall not affect, diminish or impair the rights
to receive any payments or benefits to which the Executive may be entitled under
any other existing or future agreement or arrangement of the Corporation, the
Bank or any successor thereto with the Executive, or under any existing or
future benefit plan or arrangement of the Corporation, the Bank or any successor
in which the Executive is or becomes a participant, or under which the Executive
has or obtains rights including, without limitation, any incentive, bonus or
equity compensation plan or arrangement, qualified or nonqualified deferred
compensation or retirement plans or programs or any outstanding stock options or
similar arrangements. Any such rights of the Executive shall be determined in
accordance with the terms and conditions of the applicable agreement,
arrangement or plan and applicable law.

16. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
certificated mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:    Thomas Rodney Quinn, Jr.    4400 Deerwood Court   
Bonita Springs, FL 34134 If to the Bank:    Orrstown Bank    Chairman, Board of
Directors    77 East King Street    Shippensburg, PA 17257
If to the Corporation:    Orrstown Financial Services, Inc.    Chairman, Board
of Directors    77 East King Street    Shippensburg, PA 17257



--------------------------------------------------------------------------------

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

17. SUCCESSORS. This Agreement shall inure to the benefit of and be binding upon
the Executive, the Corporation, the Bank and any of their successors or assigns,
provided however, that the executive may not commute, anticipate, encumber,
dispose or assign any payment. The Corporation and the Bank are jointly and
severally liable for their respective obligations hereunder.

18. SEVERABILITY. If any provision of this Agreement is declared unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
and shall remaining full force and effect.

19. AMENDMENT. This Agreement may be amended or modified only by mutual
agreement of the parties in writing.

20. PAYMENT OF MONEY DUE DECEASED EXECUTIVE. In the event of Executive’s death,
any moneys that may be due him from the Corporation or the Bank under this
Agreement as of the date of death shall be paid to the person designated by him
in writing for this purpose, or in the absence of any such designation to:
(i) his spouse if she survives him, or (ii) his estate if his spouse does not
survive him.

21. SURVIVAL. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive the
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

22. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute one and the
same instrument.

23. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

24. ENTIRE AGREEMENT. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties with respect to the employment of the
Executive by the Corporation and Bank, and this Agreement contains all the
covenants and agreements between the parties with respect to such employment;
provided, however, that this Agreement shall not affect Executive’s rights to
receive any payments or benefits to which Executive may be or become entitled
under any other existing or future agreement or arrangement of the Bank or the
Corporation, or under any existing or future benefit plan or arrangement of the
Bank or the Corporation in which the Executive is or becomes a participant, or
under which Executive has or obtains rights, including any incentive, bonus or
equity compensation plan or arrangement, qualified or nonqualified deferred
compensation or retirement plans or programs or any stock options or similar
arrangements. Any such rights of Executive shall be determined in accordance
with the terms and conditions of the applicable agreement, plan or arrangement
and applicable law.

25. INDEMNIFICATION. The Corporation and the Bank shall indemnify and defend the
Executive to the fullest extent permitted by, respectively, the By-laws of
Orrstown Financial Services, Inc. dated November 3, 1987 and the By-laws of
Orrstown Bank as in effect on the date of this Agreement, and the laws of the
Commonwealth of Pennsylvania.

26. RENEWAL. Subject to the right of Executive to terminate his employment at
any time pursuant to Section 13(d) of this Agreement, the Corporation and the
Bank may renew or extend the Term of this Agreement for one or more successive
two (2) year terms (each a “Renewal Term”) by written notice to the Executive
not later than one hundred twenty (120) days prior to the expiration of the then
current Term or Renewal Term. In the event the Corporation and the Bank do not
renew or extend the then current Term or Renewal Term and the Executive’s
employment with the Corporation and the Bank terminates upon the expiration
thereof, the Bank shall pay the Executive an amount equal to five (5) months of
his Base Salary (minus applicable taxes and withholdings), together with the
amount of any unreimbursed business expenses as of the date of termination, in a
lump sum within thirty (30) days after the date of termination. Executive will
be entitled to the continuation of life insurance, health and dental plans and
other employee benefit plans made available to and on a cost sharing basis
consistent with all employees of the Corporation and the Bank for a five
(5) month period after the date of termination. The Corporation and the Bank
shall have no further obligation to the Executive under this Agreement.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and in
the case of the Corporation and the Bank, by its authorized representatives, the
day and year above mentioned.

 

ORRSTOWN FINANCIAL SERVICES, INC. By:  

 

  Joel R. Zullinger, Chairman ORRSTOWN BANK By:  

 

  Joel R. Zullinger, Chairman

 

Thomas Rodney Quinn, Jr.